The opinion of the court was delivered, by
Bell, J.
— The plaintiffs’ declaration is upon a contract. In order to recover, they must, consequently, prove an express contract, or show such circumstances as will raise an implied one. The first-is not pretended, and we think the evidence discloses facts which preclude the last. The defendant intermarried with the female plaintiff’s mother, after which the child went to reside in the family of her stepfather, until she herself married. By this arrangement, defendant stood in loco parentis, and was responsible for the maintenance and education of the child, so long as she continued to reside with him: 2 Kent’s Com. 192 ; Stone v. Carr, 3 Esp. Cas. 1; Cooper v. Martin, 4 East 76. Now nothing is better settled than that a child is not entitled to demand wages from a parent, for services rendered after attaining full age, in the absence of express contract, or something equivalent to it: Walker’s Estate, 3 Rawle 243; Candor v. Candor, 5 W. & Ser. 513; a principle which embraces also the liabilities of persons whom the law regards as standing in that relation, although connected by no ties of blood. It was upon this ground that Defrance v. Austin, 9 Barr 309, was decided, and a kindred principle ruled the cases of Little v. Dawson, 4 Dal. 100, and Swires v. Parsons, 5 W. & Ser. 357. In the first of these cases, a minor nephew was not permitted to recover for services rendered to an uncle, who had received him as one of his own family; in the second, there was a similar denial, where the services were rendered in expectation of a legacy; and in the last, a woman who had lived in a state of concubinage, was unsuccessful in her claim to be remunerated from the estate of the man towards whom she had discharged the duties of a wife and housekeeper. Each of these determinations is based on the irresistible presumption, springing from the relation of the parties, that neither of them contemplated remuneration by the payment of wages, and in the impolicy of *203sanctioning claims not dreamed of at the time of the transaction. This impolicy is peculiarly apparent where the relation of adult protection and infant dependence exists; the latter expecting naught beyond shelter, food, clothing, and education, and the former enjoying, as of course, whatever services the weaker party is able to render. Such was the relative position of these parties; the girl living in the house of her mother’s husband as a member of the family, and the husband regarding her as the child of his wife, and not as a menial or hireling.
The general law springing from this condition of things, as I have stated it, was recognized by the court below, in the answer returned to the defendant’s point submitted. But the learned president, moved by the imputed neglect of the stepfather in the discharge of the duty he owed to the child, and by the severity of the labor to which he appears, in some measure, to have devoted her, thought the plaintiff might be entitled to recover remuneration for the defendant’s remissness and harshness. In indulging this impression, however, the court forgot the action was to recover for services rendered, and not for any supposed neglect of legal duty on the part of the defendant. Whether such an action will lie in a proper case, I will not take it upon me to say, for the simple reason that no such claim is set up here. But I may say that any device, designed to enable the child of a widowed mother to assume towards a second husband the attitude of creditor for services rendered while living in the family as a member of it, ought to be discouraged, because of the résults it must inevitably produce. Men will decline to extend their protection and aid to orphan children, at the hazard of being exposed to suits at law on the suggestion of ill-natured neighbors or exacting friends, that the stepchild has been harshly treated or inadequately provided for. Every one of the least experience knows how difficult at .best it is to escape such imputations; and should we permit cynicism to be stimulated by the chances of encouraged litigation, it will be difficult to foresee the extent of evil which may be produced. That one who assumes the office of parent may so grossly violate the duties appertaining to it, as to subject himself to answer at the suit of the injured party, is possible; though' I am unaware of any example of such an action. Certainly it will not lie against a natural parent, and many reasons might be urged for extending the same immunity to him whom the law, for many purposes, regards as a father’s substitute. But should these be deemed insufficient for his entire protection, it is not to be doubted that to justify legal interference, a very gross case should be clearly established by proof. These speculations are,' however, aside from the question presented in this action, which has already been answered adversely to the pretensions of the plaintiffs below.
Judgment reversed and a venire de novo awarded.